Citation Nr: 0628986	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-42 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2004, a statement of the 
case was issued in November 2004, and a substantive appeal 
was received in December 2004.  The veteran testified at a 
hearing before the Board in May 2005.

The issue of entitlement to service connection for bilateral 
hearing loss disability under a merits analysis is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.



FINDINGS OF FACT

1.  In December 2001, the RO denied entitlement to service 
connection for bilateral hearing loss disability on the basis 
that new and material evidence had not been received; the 
veteran did not file a notice of disagreement.  

2.  In January 2004, the veteran filed a request to reopen 
his claim of service connection for bilateral hearing loss 
disability. 

3.  Additional evidence received since the RO's December 2001 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the bilateral 
hearing loss disability claim, and raises a reasonable 
possibility of substantiating that claim. 



CONCLUSIONS OF LAW

1.  The December 2001  rating decision which denied service 
connection for bilateral hearing loss disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
December 2001 denial, and the claim of service connection for 
bilateral hearing loss disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for bilateral hearing loss disability, no 
further discussion of VCAA is necessary at this point.

II.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
January 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1960, the veteran filed a claim of service 
connection for hearing loss disability.  In a December 1960 
rating decision, the veteran's claim was denied on the basis 
that such disability pre-existed service, and was not 
aggravated therein.  The veteran did not initiate an appeal 
of that decision, therefore, the RO's December 1960 decision 
is final.  38 U.S.C.A. § 7105(c).

In March 1999, the veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss 
disability, which the RO declined to reopen in a December 
2001 rating decision.  The veteran did not file a notice of 
disagreement, thus the decision is final.  38 U.S.C.A. 
§ 7105.

In January 2004, the veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss 
disability.  The RO denied the request and the present appeal 
ensued.  

Evidence of record at the time of the December 2001 denial 
consisted of service medical records, and a December 1960 VA 
examination report.  Evidence received since the RO's 
December 2001 decision appears to be both new and material.  
Specifically, since the prior denial, the veteran submitted 
VA treatment records from the 1960s reflecting that he 
underwent a left stapedectomy in 1960 for otosclerosis of the 
left ear, and a right stapedectomy in 1968.  These records 
were not of record at the time of the prior final decision, 
and to the extent that they reflect the severity of the 
claimed disability it is arguable that they are material in 
view of the RO's prior decision that there was no aggravation 
during service.  The veteran also testified that he had no 
hearing loss prior to entry into service, and testified as to 
the details of his hearing loss in service.  See May 2005 
Transcript.  The Board has determined that such evidence is 
new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim 
and does not address the merits of the underlying service 
connection claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132.  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

The veteran underwent a pre-induction examination in April 
1951 which does not reflect audiometric findings, but does 
reflect findings of a normal ear examination.  The veteran 
underwent an induction examination in July 1953 which does 
not reflect audiometric findings, but reflects that the ears 
were clinically evaluated as normal.  Service medical records 
contain an audiometric examination conducted in November 
1953, as a result of complaints of hearing loss related to a 
bout of sinusitis.  The veteran underwent a separation 
examination in June 1955, which contains audiometric results 
and a complaint of poor hearing in the left ear.  Before 
undertaking a merits analysis on the issue of entitlement to 
service connection for hearing loss disability, the Board 
believes that the veteran should be scheduled for a VA 
examination to ascertain whether any current hearing loss is 
etiologically related to service, and whether the veteran 
currently suffers hearing loss disability as defined by 38 
C.F.R. § 3.385.  Then, the RO should readjudicate the issue 
of entitlement to service connection for hearing loss 
disability, consistent with the standard as stated 
hereinabove.  See 38 U.S.C.A. §§ 1111, 1132.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether such hearing loss is causally 
related to service.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  

3.  After completion of the above, the 
RO should review the expanded record 
and undertake a merits analysis of the 
claim of service connection for 
bilateral hearing loss disability.  
Unless the benefit sought is granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


